   4:19-cr-03136-RGK-CRZ Doc # 43 Filed: 07/01/20 Page 1 of 1 - Page ID # 98




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                                  4:19CR3136

                    Plaintiff,
                                                        MEMORANDUM
       vs.                                               AND ORDER

MITCHELL RYAN POND,

                    Defendant.


     This matter is before the court on the findings and recommendation filed by
Magistrate Judge Cheryl R. Zwart on June 11, 2020 (Filing 41). Judge Zwart
recommends that Defendant=s motion to suppress (Filing 26) be denied in its entirety.

      No objections have been filed to the findings and recommendation, and the
matter is now ripe for decision under 28 U.S.C. ' 636(b)(1).

       I find and conclude after de novo review that Judge Zwart has correctly found
the facts and applied the law. Her findings and recommendation therefore will be
adopted, and Defendant=s motion will be denied in its entirety.

      IT IS ORDERED:

      1. The magistrate judge=s findings and recommendation (Filing 41) are
adopted.

      2. Defendant=s motion to suppress (Filing 26) is denied in its entirety.

      Dated this 1st day of July, 2020.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge
